On petition for rehearing point is made that what the lower court really did was to make an ambiguous judgment conform to a definite finding of fact and that this was in pursuance of a principle that when a judgment is capable of one           1 or more interpretations resort to the findings may be had to give it definiteness. A re-examination of the findings made by the lower court shows that they are not fixed and definite as to priorities; hence, the contention of petitioners must fail. *Page 116 
In making the order directing the amendments and modifications ordered by the trial court to be stricken and the original judgment re-established as the judgment of the court, we did not by that order, or by anything in the                 2 opinion, mean to determine the meaning of the judgment or imply what that original judgment held, if anything, as to priorities between the parties. If there is any ambiguity in the judgment, proper proceedings to determine its construction and to interpret it may be had. The petition for rehearing is denied.